People v Taylor (2021 NY Slip Op 01919)





People v Taylor


2021 NY Slip Op 01919


Decided on March 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


322 KA 19-01761

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCYNTHIA TAYLOR, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


RYAN JAMES MULDOON, AUBURN, FOR DEFENDANT-APPELLANT. 
TODD J. CASELLA, DISTRICT ATTORNEY, PENN YAN (R. MICHAEL TANTILLO OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Yates County Court (Jason L. Cook, J.), rendered April 2, 2019. The judgment convicted defendant upon a plea of guilty of criminal possession of a controlled substance in the third degree (two counts), criminal sale of a controlled substance in the third degree and criminal nuisance in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Taylor ([appeal No. 1] — AD3d — [Mar. 26, 2021] [4th Dept 2021]).
Entered: March 26, 2021
Mark W. Bennett
Clerk of the Court